Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 34-54 are presented for examination.
This is a first action on the merits based on Applicant’s claims submitted 1/21/2022.            
Applicant submitted a preliminary amendment filed on 1/21/2022 where claims 1-33 have been cancelled and claims 34-54 have been added.  Therefore, claims 34-54 are pending.       

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 34-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US patent 10,607,004.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are each drawn towards creating an output vector file after extracting features on a file.
Current Application
Patent10,607,004
Comments
34. An apparatus comprising: 
interface circuitry to receive a file from a device different than the apparatus, the file in a first format; 
instructions; and 
one or more processor circuits to execute the instructions to: 

extract a feature from the file; 

identify at least one group of contiguous characters in the feature; 



















create a vector output file including columns, respective ones of the columns including at least one number representative of an occurrence of the feature; and 
output the vector output file.
8. An apparatus to apply pattern engineering with metadata-driven metadata tags to improve an efficiency of analysis of log files having different file formats, the apparatus comprising:

a log file retriever to: 

retrieve a log file in a first log file format, the log file including pattern occurrence data; and determine a first file format of the log file from the different file formats, the log file to be converted to a vector output file; a file to string operation builder to generate a first metadata tag of a first sequence of processing tasks that is based on the first file format, the first metadata tag corresponding to a conversion task to convert the first file format to a string format; 

an extraction operation builder to generate a second metadata tag within the first sequence of processing tasks, the second metadata tag associated with a second processing task to identify respective features from the pattern occurrence data by comparing the string to a pattern corresponding to malware; 

a feature save operation builder to generate a third metadata tag within the first sequence of processing tasks, the third metadata tag associated with a third processing task to save the vector output file; and 

an operation flow builder to: 

generate the first sequence of processing tasks, the first sequence including the first metadata tag, the second metadata tag, and the third metadata tag to create the vector output file of the respective features from the pattern occurrence data identified by the second metadata tag; and execute the first sequence of the first metadata tag, the second metadata tag, and the third metadata tag to create the vector output file associated with the first file format.
Based on the broadest reasonable interpretation, all claim limitations in current application are included in the claims of the patent, as the current application discloses a broader invention as that of the patent.   
Claims 41 (article of manufacture) and 48 (method)
Claims 15 (article of manufacture) and 1 (method)
Same rationale as above.



==================================================
Claims 34-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US patent 10,915,627.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are each drawn towards creating an output vector file after extracting features on a file.

Current Application
Patent10,915,627
Comments
34. An apparatus comprising: 
interface circuitry to receive a file from a device different than the apparatus, the file in a first format; 
instructions; and 
one or more processor circuits to execute the instructions to: 



extract a feature from the file; 

identify at least one group of contiguous characters in the feature; 



















create a vector output file including columns, respective ones of the columns including at least one number representative of an occurrence of the feature; and 
output the vector output file.
10. An apparatus to improve an efficiency of a machine learning algorithm, the apparatus comprising: 




a log file retriever to retrieve a log file in a first format, the log file containing behavior-related data to be analyzed by one or more machine learning algorithms; 

an operation flow builder to: convert the log file from the first format to a second format; prior to machine learning algorithm application, improve machine learning modeling efficiency by distinguishing candidate malicious features from non- malicious features by extracting respective behavior-related features from the behavior-related data of the log file in the second format based on the respective ones of the behavior-related features matching one or more patterns corresponding to malware; 

hash the extracted behavior-related features corresponding to malware; and 

format input data for the machine learning algorithm by creating a vector output file of the hashed respective ones of the behavior-related features extracted from the behavior-related data corresponding to malware; and 


a feature engineering system to improve the efficiency of the machine learning algorithm by transmitting the formatted vector output file to a system executing the machine learning algorithm
Based on the broadest reasonable interpretation, all claim limitations in current application are included in the claims of the patent, as the current application discloses a broader invention as that of the patent.   
Claims 41 (article of manufacture) and 48 (method)
Claims 1 (article of manufacture) and 19 (method)3
Same rationale as above.



Claim Rejections - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 41 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 41, the limitation reading “A non-transitory computer readable medium comprising instruction that…” deems the invention as unclear.  It is well known in the art for executable computer code to be comprised of multiple instructions to be able to successfully execute the code to yield a functioning computer system.  The claim language recites that this particular non-transitory computer readable medium comprises “[an] instruction” and therefore, it would be impossible to execute computer code that yields a successful and functional computer system.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
Claim Rejections - 35 USC § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 34-54 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims 34, 41 and 48 recites the limitations of “Application No. 17/140,7971) extracting, by executing string manipulation code with one or more processors, a feature from a file retrieved from a device, the file in a first format; 2) identifying, by executing one or more instructions with the one or more processors, at least one group of contiguous characters in the feature; 3) creating a vector output file including columns, respective ones of the columns including at least one indicia representative of an occurrence of the feature; and 4) outputting the vector output file”.  The limitations of (paraphrasing) 1) extracting a feature from a file, 2) identifying characters in the feature, 3) creating a file with columns that include the occurrences of the feature, 4) and create an output file, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For claim limitations on claims 41 and 48, that is, other than reciting “device” and “processors”, nothing in the claim element precludes the steps from practically being performed in the mind. For example, in the context of this claim a person can manually extract a feature from a file.  A person can also mentally identify characters in the feature.  A person can mentally and manually create a file with columns that categorize occurrences of such feature, to then have a finalized product of a file.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  In claim 34, that is, other than reciting “device” and “circuits/circuitry”, nothing in the claim element precludes the steps from practically being performed in the mind, and thus the method steps could be performed, under its broadest reasonable interpretation, in the mind, equally as it has been discussed from claims 41 and 48, above.  Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application because for  claims 34, 41 and 48, the claims only recites additional element –device, processor(s), circuitry/circuits to perform the functions recited in the claims, as mentioned above.  The processor performing those steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of extracting or receiving feature of a file, identifying characters in the feature, creating an output file with columns categorizing or identifying the occurrences of such feature) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional element(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, the claims are directed to an abstract idea.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of device, processor(s), circuitry/circuits to perform the claimed steps amounts to no more than mere instructions to apply the exception using generic computer component. Specifically, the step of “output the vector output file”, does not amount to significantly more as it does not produce a significant outcome, specifically in the context of Security Systems.  The claims generally cite an outputting of a file, thus not actively and positively reciting a significant action in which the particular instance acts upon or is acted upon in order for it to actively aid in early malware detection (Specification, par. [0009]), therefore no significant action is performed.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 35-40, 42-47, and 49-54 rejected by virtue of dependency and because they do not obviate the above-recited deficiencies. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 34-36, 38-43, 45-50, 52-54 rejected under 35 U.S.C. 103 as being unpatentable over Dalessandro et al. (US 2015/0269495 A1, hereinafter “Dalessandro”) in view of Avasarala et al. (US 2016/0203318 A1, hereinafter “Avasarala”).

Regarding claim 34, Dalessandro teaches:
34. (New) An apparatus comprising: 
interface circuitry to receive a file (par 36 – log data collection) from a device different than the apparatus,
instructions (par 8); and 
one or more processor circuits to execute the instructions (par 8) to: 
extract a feature from the file (par 36 – log data include elements, for example,  events and other user data); 
identify at least one group of contiguous characters in the feature (par 40 – data is sampled by USS for features (shown in Fig. 2)); 
create a vector output file including columns (Figs. 2-3, par 64 – final output is a structured vector of all features; Examiner notes that a “structured” vector of all features implies an organization format, such as columns.); and 
output the vector output file (Figs. 2-3, par 64 – final output is a structured vector of all features).  
	Dalessandro teaches file formats (par 54, such as XML), yet Avasarala more explicitly suggests:
	the file in a first format (Avasarala: par 49, files in pdf format); and
	respective ones of the [columns including at least one] number representative of an occurrence of the feature (Avasarala: par 60, features of the object is compiled in EFV, which is a concatenation of a number of features).
	Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have implemented a vector file output that includes number representative of feature occurrences, as taught by Avasarala, to Dalessandro’s invention.  The motivation to do so would have been in order to provide practical classification of large number of attributes for each feature (Avasarala: par 56). 
	
Regarding claim 35, the combination of Dalessandro and Avasarala teach:
35. (New) The apparatus of claim 34, wherein the file is representative of a potentially malicious file (Avasarala: par 38; i.e. malicious files).  

Regarding claim 36, the combination of Dalessandro and Avasarala teach:
36. (New) The apparatus of claim 34, wherein the feature is represented by a portion of the file (Avasarala: par 60, feature as such as pdf object) in the first format (Avasarala: par 37, pdf file format), and the feature includes a string (Avasarala: par 49, i.e. file type as descriptive string).  

Regarding claim 38, the combination of Dalessandro and Avasarala teach:
38. (New) The apparatus of claim 34, wherein the one or more processor circuits are to execute the instructions to identify a number of occurrences of a window of characters in the feature (Avasarala: par 60: “EFV may be a concatenation of a number of feature vectors corresponding to different types of features”).  

Regarding claim 39, the combination of Dalessandro and Avasarala teach:
39. (New) The apparatus of claim 34, wherein the respective ones of the columns of the vector output file correspond to unique features (Avasarala: par 60: “EFV may be a concatenation of a number of feature vectors corresponding to different types of features”).  

Regarding claim 40, the combination of Dalessandro and Avasarala teach:
40. (New) The apparatus of claim 34, wherein 
the device is a first device (Avasarala: par 62, fig. 4A-4B, two components), and 
the one or more processor circuits are to execute the instructions to output the vector output file to a machine learning algorithm executed by a second device (Avasarala: par 62, fig. 4A-4B, two components to the machine-learning system).  

Regarding claim 41, the claim limitations are set forth and rejected as discussed in claim 34 above.  Furthermore, the combination of Dalessandro and Avasarala teach the additional limitations as follows:
41. (New) A non-transitory computer readable medium comprising instruction that, when executed, cause one or more processors to (Dalessandro: par 8)….  

Regarding claim 42 and claim 49, the claim limitations are set forth and rejected as discussed in claim 35 above.

Regarding claim 43 and claim 50, the claim limitations are set forth and rejected as discussed in claim 36 above.

Regarding claim 45 and claim 52, the claim limitations are set forth and rejected as discussed in claim 38 above.

Regarding claim 46 and claim 53, the claim limitations are set forth and rejected as discussed in claim 39 above.

Regarding claim 47 and claim 54, the claim limitations are set forth and rejected as discussed in claim 40 above.

Regarding claim 48, the claim limitations are set forth and rejected as discussed in claim 34 above.  Furthermore, the combination of Dalessandro and Avasarala teach the additional limitation (emphasis added) as follows:
48. (New) A method comprising: -4-Preliminary AmendmentAttorney Docket No. P107664-C2 Application No. 17/140,797 [extracting], by executing string manipulation code with one or more processors... (Avasarala: fig. 5, par 72, i.e. attribute-relation file format, which categorizes by attributes (numeric, string, etc.))

Claims 37, 44, 51 rejected under 35 U.S.C. 103 as being unpatentable over Dalessandro et al. (US 2015/0269495 A1, hereinafter “Dalessandro”) in view of Avasarala et al. (US 2016/0203318 A1, hereinafter “Avasarala”) in further view of Chang et al. (US 8,463,591 B1, hereinafter “Chang”).


Regarding claim 37, the combination of Dalessandro and Avasarala teach:
37. (New) The apparatus of claim 34, wherein the vector output file includes one or more feature vectors representative of a potentially malicious file (Avasarala: par 52, file type is categorized as malicious).
Dalessandro and Avasarala does not teach yet Chang suggests:
the potentially malicious file identified by a hash value (Chang: col. 4 lines 25-32: “The index is determined from a hash table, e.g., associative array, using the indices of the corresponding elements in the feature vector x.).  
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have implemented a mechanism to identify the malicious files with a hash value, as taught by Chang, to Dalessandro and Avasarala’s invention.  The motivation to do so would have been to track the features that are being combined in the vectors (Chang: col. 4 lines 38-54).

Regarding claim 44 and claim 51, the claim limitations are set forth and rejected as discussed in claim 37 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZBETH TORRES-DIAZ whose telephone number is (571)272-1787.  The examiner can normally be reached on 9:00a-4:30p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr, can be reached on (571)272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LIZBETH TORRES-DIAZ/Examiner, Art Unit 2495                                                                                                                                                                                                        
/20 May 2022/
/ltd/